MEMORANDUM *
Kathleen Klar appeals from the grant of summary judgment in favor of Safeway, Inc., in her action under Oregon law for wrongful constructive discharge. To prevail she must show that her working conditions were objectively intolerable, and that a reasonable person would have resigned on their account. McGanty v. Staudenraus, 321 Or. 532, 901 P.2d 841, 856-57 (1995). Klar received a favorable evaluation and resigned on the basis of a single, isolated incident. We agree with the reasoning of the district court that Klar was not constructively discharged, and we therefore affirm the grant of summary judgment.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.